Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and between MERRILL LYNCH & CO., INC. and BANK OF AMERICA CORPORATION DATED AS OF SEPTEMBER 15, 2008 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 2 1.3 Effects of the Merger 2 1.4 Conversion of Stock 2 1.5 Stock Options and Other Stock-Based Awards; ESPP 3 1.6 Certificate of Incorporation and Bylaws of the Surviving Company 6 1.7 Directors and Officers 6 1.8 Tax Consequences 6 ARTICLE II DELIVERY OF MERGER CONSIDERATION 6 2.1 Exchange Agent 6 2.2 Deposit of Merger Consideration 7 2.3 Delivery of Merger Consideration 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY 10 3.1 Corporate Organization 10 3.2 Capitalization 11 3.3 Authority; No Violation 13 3.4 Consents and Approvals 14 3.5 Reports; Regulatory Matters 14 3.6 Financial Statements 16 3.7 Brokers Fees 17 3.8 Absence of Certain Changes or Events 17 3.9 Legal Proceedings 19 3.10 Taxes and Tax Returns 19 3.11 Employee Matters 20 3.12 Compliance with Applicable Law 23 3.13 Certain Contracts 23 3.14 Risk Management Instruments 24 3.15 Investment Securities and Commodities 24 3.16 Property 24 3.17 Intellectual Property 25 3.18 Environmental Liability 26 3.19 Broker-Dealer and Investment Advisory Matters 27 3.20 Securitization Matters 29 3.21 State Takeover Laws 32 3.22 Interested Party Transactions 32 3.23 Reorganization 32 3.24 Opinion 32 3.25 Company Information 32 TABLE OF CONTENTS (continued) Page ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT 32 4.1 Corporate Organization 33 4.2 Capitalization 33 4.3 Authority; No Violation 34 4.4 Consents and Approvals 35 4.5 Reports; Regulatory Matters 35 4.6 Financial Statements 37 4.7 Brokers Fees 38 4.8 Absence of Certain Changes or Events 38 4.9 Legal Proceedings 38 4.10 Taxes and Tax Returns 38 4.11 Compliance with Applicable Law 39 4.12 Reorganization; Approvals 39 4.13 Opinion 39 4.14 Certain Contracts 39 4.15 Risk Management Instruments 39 4.16 Intellectual Property 40 4.17 Parent Information 40 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 41 5.1 Conduct of Businesses Prior to the Effective Time 41 5.2 Company Forbearances 41 5.3 Parent Forbearances 44 ARTICLE VI ADDITIONAL AGREEMENTS 44 6.1 Regulatory Matters 44 6.2 Access to Information 45 6.3 Stockholder Approval 46 6.4 NYSE Listing 46 6.5 Employee Matters 46 6.6 Indemnification; Directors and Officers Insurance 47 6.7 Additional Agreements 48 6.8 Advice of Changes 49 6.9 Exemption from Liability Under Section 16(b) 49 6.10 No Solicitation 49 6.11 Dividends 52 6.12 Redemption of Exchangeable Shares 52 6.13 Tax Matters 52 ARTICLE VII CONDITIONS PRECEDENT 53 7.1 Conditions to Each Partys Obligation to Effect the Merger 53 7.2 Conditions to Obligations of Parent 53 ii TABLE OF CONTENTS (continued) Page 7.3 Conditions to Obligations of Company 54 ARTICLE VIII TERMINATION AND AMENDMENT 55 8.1 Termination 55 8.2 Effect of Termination 56 8.3 Fees and Expenses 56 8.4 Amendment 56 8.5 Extension; Waiver 56 ARTICLE IX GENERAL PROVISIONS 57 9.1 Closing 57 9.2 Standard 57 9.3 Nonsurvival of Representations, Warranties and Agreements 57 9.4 Notices 57 9.5 Interpretation 58 9.6 Counterparts 59 9.7 Entire Agreement 59 9.8 Governing Law; Jurisdiction 59 9.9 Publicity 59 9.10 Assignment; Third Party Beneficiaries 59 Exhibit AStock Option Agreement Exhibit BAmendment to Surviving Company Certificate of Incorporation iii INDEX OF DEFINED TERMS Section 1940 Act 3.19(h)(i) Adjusted Option 1.5(a) Adverse Development 3.20(h) Advisers Act 3.19(h)(ii) Agreement Preamble Alternative Proposal 6.10(a) Alternative Transaction 6.10(a) Bankruptcy and Equity Exception 3.3(a) BHC Act 3.4 BHCA Application 3.4 Certificate 1.4(d) Certificate Amendment 1.6 Certificate of Merger 1.2 CFTC 3.4 Change of Recommendation 6.10(d) Change of Recommendation Notice 6.10(d)(iv) Claim 6.6(a) Client 3.19(h)(iii) Closing 9.1 Closing Date 9.1 Code Recitals Company Preamble Company Benefit Plans 3.11(a) Company Bylaws 3.1(b) Company Cap Plan 1.5(d) Company Cap Units 1.5(d) Company Capitalization Date 3.2(a) Company Certificate 3.1(b) Company Common Stock 1.4(b) Company Contract 3.13(a) Company Deferred Equity Units 1.5(e) Company Deferred Equity Unit Plans 1.5(e) Company Disclosure Schedule Art. III Company ESPP 1.5(g) Company IP 3.17(a) Company Options 1.5(a) Company Preferred Stock 3.2(a) Company Regulatory Agreement 3.5(b) Company Requisite Regulatory Approvals 7.3(d) Company Restricted Shares 1.5(b) Company RSUs 1.5(c) iv Company SEC Reports 3.5(c) Company Securitization Documents 3.20(h) Company Securitization Interests 3.20(h) Company Securitization Trust 3.20(h) Company Sponsored Asset Securitization Transaction 3.20(f) Company Stock Plans 1.5(a) Confidentiality Agreement 6.2(b) Convertible Note Agreement Convertible Series 3.2(a) Controlled Group Liability 3.11(g) Copyrights 3.17(a) Covered Employees 6.5(a) Derivative Transactions 3.14(a) DGCL 1.1(a) DPC Common Shares 1.4(b) Effective Time Employees 5.2(c) Environmental Laws ERISA 3.11(a) ERISA Affiliate 3.11(h) Excess Shares 2.3(f) Exchange Act 3.5(c) Exchange Agent Exchange Agent Agreement Exchange Fund Exchange Ratio 1.4(c) FDIC Federal Reserve Board FERC FINRA Form S-4 FSA Fund 3.19(h)(iv) GAAP 3.1(c) Governmental Entity HSR Act Indemnified Parties 6.6(a) Insurance Amount 6.6(c) Intellectual Property 3.17(a) Investment Advisory Agreement 3.19(h)(v) IRS 3.10(a) Joint Proxy Statement Leased Properties Letter of Transmittal 2.3(a) License Agreement 3.17(a) Licensed Company IP 3.17(a) v Licensed Parent IP 4.16(a) Liens 3.2(b) Loans 3.20(d) Material Adverse Effect 3.8(a) Merger Recitals Merger Consideration 1.4(c) Merger Sub Recitals Nonqualified Deferred Compensation Plan 3.11(c) Non-Sponsored Fund 3.19(e) NYSE 2.3(f) Owned Company IP 3.17(a) OTS 3.5(a) Owned Parent IP 4.16(a) Owned Properties 3.16 Permitted Encumbrances 3.16 Parent Preamble Parent Bylaws 4.1(a) Parent Cap Unit 1.5(d) Parent Capitalization Date 4.2 Parent Certificate 4.1(a) Parent Common Stock 1.4(c) Parent Contract 4.14(a) Parent Deferred Equity Unit 1.5(e) Parent Disclosure Schedule Art. IV Parent IP 4.16(a) Parent Preferred Stock 4.2 Parent Regulatory Agreement 4.5(b) Parent Requisite Regulatory Approvals 7.2(d) Parent Restricted Share 1.5(b) Parent RSU 1.5(c) Parent SEC Reports 4.5(c) Parent Stock Plans 4.2 Patents 3.17(a) Real Property 3.16 Regulatory Agencies 3.5(a) Regulatory Approvals 3.4 Retained Interest 3.20(h) Sarbanes-Oxley Act 3.5(c) SBA 3.4 SEC 3.4 Securities Act 3.2(a) Servicer Default 3.20(h) Servicer Default or Termination 3.20(g) Software 3.17(a) Specified Series 3.2(a) SRO 3.4 vi Stock Option Agreement Recitals Subsidiary 3.1(c) Superior Proposal 6.10(d) Surviving Company Recitals Takeover Statutes 3.21 Tax(es) 3.10(b) Tax Return 3.10(c) Trademarks 3.17(a) Trade Secrets 3.17(a) Trust Account Common Shares 1.4(b) Voting Debt 3.2(a) vii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of September 15, 2008 (this  Agreement ), by and between Merrill Lynch & Co., Inc., a Delaware corporation ( Company ), and Bank of America Corporation, a Delaware corporation ( Parent ). W I T N E S S E T H: WHEREAS, promptly following the execution of this Agreement, Parent shall form a new wholly owned subsidiary ( Merger Sub ) as a Delaware corporation, and Parent shall cause Merger Sub to, and Merger Sub shall, sign a joinder agreement to this Agreement and be bound hereunder; WHEREAS, the Boards of Directors of Company, Parent and Merger Sub have determined that it is in the best interests of their respective companies and their stockholders to consummate the strategic business combination transaction provided for in this Agreement in which Merger Sub will, on the terms and subject to the conditions set forth in this Agreement, merge with and into Company (the  Merger ), with Company as the surviving company in the Merger (sometimes referred to in such capacity as the  Surviving Company ); WHEREAS, for federal income Tax purposes, it is the intent of the parties hereto that the Merger shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the  Code ), and this Agreement is intended to be and is adopted as a plan of reorganization for purposes of Sections 354 and 361 of the Code; WHEREAS, as an inducement and condition to the entrance of Bank of America into this Agreement, Company is granting to Bank of America an option pursuant to a stock option agreement in the form set forth in Exhibit A (the  Stock Option Agreement ); and WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I THE MERGER The Merger . (a) Subject to the terms and conditions of this Agreement, in accordance with the Delaware General Corporation Law (the  DGCL ), at the Effective Time, Merger Sub shall merge with and into Company. Company shall be the Surviving Company in the Merger and shall continue its existence as a corporation under the laws of the State of Delaware. As of the Effective Time, the separate corporate existence of Merger Sub shall cease. (b) Parent may at any time change the method of effecting the combination (including by providing for the merger of Company and a wholly-owned subsidiary of Parent other than Merger Sub) if and to the extent requested by Parent; provided , however , that no such change shall (i) alter or change the amount or kind of the Merger Consideration provided for in this Agreement, (ii) adversely affect the Tax treatment of Companys stockholders as a result of receiving the Merger Consideration or the Tax treatment of either party pursuant to this Agreement or (iii) impede or delay consummation of the transactions contemplated by this Agreement. Effective Time . The Merger shall become effective as set forth in the certificate of merger (the  Certificate of Merger ) that shall be filed with the Secretary of State of the State of Delaware on the Closing Date. The term  Effective Time  shall be the date and time when the Merger becomes effective as set forth in the Certificate of Merger. Effects of the Merger . At and after the Effective Time, the Merger shall have the effects set forth in the DGCL. Conversion of Stock . At the Effective Time, by virtue of the Merger and without any action on the part of Parent, Merger Sub, Company or the holder of any of the following securities: (a) Each share of common stock, par value $1.00 per share, of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one validly issued, fully paid and nonassessable share of common stock, par value $1.33 1/3 per share, of the Surviving Company. From and after the Effective Time, all certificates representing the common stock of Merger Sub shall be deemed for all purposes to represent the number of shares of common stock of the Surviving Company into which they were converted in accordance with the immediately preceding sentence. (b) All shares of common stock, par value $1.33 1/3 per share, of Company issued and outstanding immediately prior to the Effective Time (the  Company Common Stock ) that are owned by Company or Parent (other than shares of Company Common Stock held in trust accounts, managed accounts, mutual funds and the like, or otherwise held in a fiduciary or agency capacity, that are beneficially owned by third parties (any such shares,  Trust Accoun t Common Shares ) and other than shares of Company Common Stock held, directly or indirectly, by Company or Parent in respect of a debt previously contracted (any such shares,  DPC Common Shares )) shall be cancelled and shall cease to exist and no stock of Parent or other consideration shall be delivered in exchange therefor. All shares of Company Common Stock held by any wholly-owned subsidiary of Company or Parent shall be converted into such number of shares of stock of the Surviving Company such that each such subsidiary owns the same percentage of the outstanding common stock of the Surviving Company immediately following the Effective Time as such subsidiary owned in Company immediately prior to the Effective Time. (c) Subject to Section 1.4(f), each share of Company Common Stock, except for shares of Company Common Stock owned by Company or Parent (other than Trust Account Common Shares and DPC Common Shares), shall be converted, in accordance with the 2 procedures set forth in Article II, into the right to receive 0.8595 (the  Exchange Ratio ) of a share of common stock, par value $0.01 per share, of Parent ( Parent Common Stock ) (the  Merger Consideration ). (d) All of the shares of Company Common Stock converted into the right to receive the Merger Consideration pursuant to this Article I shall no longer be outstanding and shall automatically be cancelled and shall cease to exist as of the Effective Time, and each certificate previously representing any such shares of Company Common Stock (each, a  Certificate ) shall thereafter represent only the right to receive the Merger Consideration and/or cash in lieu of fractional shares into which the shares of Company Common Stock represented by such Certificate have been converted pursuant to this Section 1.4 and Section 2.3(f), as well as any dividends to which holders of Company Common Stock become entitled in accordance with Section 2.3(c) . (e) (i) Each share of the Specified Series (as hereinafter defined) of Company Preferred Stock outstanding immediately prior to the Effective Time shall automatically be converted into a share of preferred stock of Parent having rights, privileges, powers and preferences substantially identical to those of the relevant Specified Series. (ii) Each share of the Convertible Series (as hereinafter defined) of Company Preferred Stock outstanding immediately prior to the Effective Time shall remain issued and outstanding and shall have the rights, privileges, powers and preferences as set forth in the Surviving Companys certificate of incorporation, as amended as provided in Section 1.6. (f) If, between the date of this Agreement and the Effective Time, the outstanding shares of Parent Common Stock shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities as a result of a reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other similar change in capitalization, an appropriate and proportionate adjustment shall be made to the Merger Consideration. 1.5 Stock Option and Other Stock-Based Awards; ESPP. (a) As of the Effective Time, by virtue of the Merger and without any action on the part of the holders thereof, each option to purchase shares of Company Common Stock granted under the Long-Term Incentive Compensation Plan for Managers and Producers, as amended through October 22, 2007, the Long-Term Incentive Compensation Plan, as amended through October 22, 2007, the Employee Stock Compensation Plan, as amended through October 22, 2007, the Equity Capital Accumulation Plan, the Deferred Restricted Unit Plan for Executive Officers, the First Republic Employee Stock Option Plan, as amended and restated, the First Republic 1998 Stock Option Plan, as amended and restated, and the Deferred Stock Unit Plan for Non-Employee Directors (collectively, the  Company Stock Plans ) that is outstanding immediately prior to the Effective Time (collectively, the  Company Options ) shall be converted into an option (an  Adjusted Option ) to purchase, the number of whole shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to such Company Option immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded down to the nearest whole share), at an exercise price per share of Parent Common Stock (rounded up to the nearest whole penny) equal to the exercise price for each such 3 share of Company Common Stock subject to such Company Option immediately prior to the Effective Time divided by the Exchange Ratio, and otherwise on the same terms and conditions (including applicable vesting requirements and any accelerated vesting thereof) as applied to each such Company Option immediately prior to the Effective Time provided , that, in the case of any Company Option to which Section 421 of the Code applies as of the Effective Time by reason of its qualification under Section 422 of the Code, the exercise price, the number of shares of Parent Common Stock subject to such option and the terms and conditions of exercise of such option shall be determined in a manner consistent with the requirements of Section 424(a) of the Code. (b) As of the Effective Time, each restricted share of Company Common Stock granted under a Company Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the  Company Restricted Shares ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into a restricted share with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to the Company Restricted Share immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent Restricted Share ), and otherwise on the same terms and conditions (including applicable vesting requirements and any accelerated vesting thereof) as applied to each such Company Restricted Share immediately prior to the Effective Time. (c) As of the Effective Time, each restricted share unit with respect to shares of Company Common Stock granted under a Company Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the  Company RSUs ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into a restricted share unit with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to the Company RSU immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent RSU ), and otherwise on the same terms and conditions (including applicable vesting requirements, any accelerated vesting thereof and deferral provisions) as applied to each such Company RSU immediately prior to the Effective Time. The obligations in respect of the Parent RSUs shall be payable or distributable in accordance with the terms of the agreement, plan or arrangement relating to such Parent RSUs. (d) As of the Effective Time, each share unit with respect to shares of Company Common Stock granted under the Financial Advisor Capital Accumulation Award Plan, as amended through October 22, 2007 (the  Company Cap Plan ) that is outstanding immediately prior to the Effective Time (collectively, the  Company Cap Units ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into a share unit with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock subject to the Company Cap Unit immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent Cap Unit ), and otherwise on the same terms and conditions (including applicable vesting requirements, accelerated vesting thereof and deferral provisions) as applied to such Company Cap Units immediately prior to the Effective Time. The obligations in respect of the Parent Cap Units shall be payable or distributable in accordance with the terms of the agreement, plan or arrangement relating to such Parent Cap Units. 4 (e) As of the Effective Time, all amounts denominated in Company Common Stock and held in participant accounts (other than Company RSUs and Company Cap Units) (collectively, the  Company Deferred Equity Units ) either pursuant to (i) the Company Stock Plans or (ii) any nonqualified deferred compensation program or any individual deferred compensation agreements (the  Company Deferred Equity Unit Plans ) shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into deferred equity units with respect to the number of shares of Parent Common Stock that is equal to the number of shares of Company Common Stock in which such Company Deferred Equity Units are denominated immediately prior to the Effective Time multiplied by the Exchange Ratio (rounded to the nearest whole share) (a  Parent Deferred Equity Unit ), and otherwise on the same terms and conditions (including applicable vesting requirements, accelerated vesting thereof and deferral provisions) as applied to such Company Deferred Equity Units immediately prior to the Effective Time. The obligations in respect of the Parent Deferred Equity Units shall be payable or distributable in accordance with the terms of the Company Stock Plan or Company Deferred Equity Unit Plan relating to such Parent Deferred Equity Units. (f) As of the Effective Time, Parent shall assume the obligations and succeed to the rights of Company under the Company Stock Plans, the Company Cap Plan and the Company Deferred Equity Unit Plans with respect to the Company Options (as converted into Adjusted Options), the Company Restricted Shares (as converted into Parent Restricted Shares), the Company RSUs (as converted into Parent RSUs), the Company Deferred Equity Units (as converted into Parent Deferred Equity Units) and the Company Cap Units (as converted into Parent Cap Units). Company and Parent agree that prior to the Effective Time each of the Company Stock Plans, the Company Cap Plan and the Company Deferred Equity Unit Plans shall be amended (i) to reflect the transactions contemplated by this Agreement, including the conversion of the Company Options, Company Restricted Shares, Company RSUs, Company Cap Units and Company Deferred Equity Units pursuant to paragraphs (a), (b), (c), (d) and (e) above and the substitution of Parent for Company thereunder to the extent appropriate to effectuate the assumption of such Company Stock Plans, the Company Cap Plan and the Company Deferred Equity Unit Plans by Parent, (ii) to preclude any automatic or formulaic grant of options, restricted shares or other awards thereunder on or after the Effective Time, and (iii) to the extent requested by Parent and subject to compliance with applicable law and the terms of the plan, to terminate any or all Company Stock Plans, the Company Cap Plan and the Company Deferred Equity Unit Plans effective immediately prior to the Effective Time (other than with respect to outstanding awards thereunder). From and after the Effective Time, all references to Company (other than any references relating to a Change in Control of Company) in each Company Stock Plan, the Company Cap Plan and each Company Deferred Equity Unit Plan and in each agreement evidencing any award of Company Options, Company Restricted Shares, Company RSUs, Company Cap Units or Company Deferred Equity Units shall be deemed to refer to Parent, unless Parent in good faith determines otherwise. (g) Company shall, prior to the Effective Time, take all actions necessary to terminate the 1986 Employee Stock Purchase Plan (the  Company ESPP ) effective as of the Effective Time and all outstanding rights thereunder at the Effective Time. The offering period in effect as of immediately prior to the Effective Time shall end and each participant in the Company ESPP will be credited with the number of share(s) of Company Common Stock 5 purchased for his or her account(s) under the Company ESPP in respect of the applicable offering period in accordance with the terms of the Company ESPP. (h) Prior to the Effective Time, the Company, the Board of Directors of the Company and the Compensation Committee of the Board of Directors of the Company, as applicable, shall adopt resolutions and take all other actions necessary to effectuate the provisions of this Section 1.5 and to ensure that, notwithstanding anything to the contrary, following the Effective Time, no service provider of the Company and its Subsidiaries shall have any right to acquire any securities of the Company, the Surviving Company or any Subsidiary thereof or to receive any payment, right or benefit with respect to any award previously granted under the Company Stock Plans (whether hereunder, under any Company Stock Plan or individual award agreement or otherwise) except the right to receive an Adjusted Option, Parent RSU, Parent Restricted Share, Parent Cap Unit or Parent Deferred Equity Unit or a payment, right or benefit with respect thereto as provided in this Section 1.5. 1.6 Certificate of Incorporation and Bylaws of the Surviving Company . At the Effective Time, the certificate of incorporation of the Company in effect immediately prior to the Effective Time (as amended effective immediately prior to the Effective Time to give effect to the modifications set forth on Exhibit B hereto (such modifications the  Certificate Amendment )) shall be the certificate of incorporation of the Surviving Company until thereafter amended in accordance with applicable law. The bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall be the bylaws of the Surviving Company until thereafter amended in accordance with applicable law and the terms of such bylaws. 1.7 Directors and Officers . The directors of Company and its Subsidiaries immediately prior to the Effective Time shall submit their resignations to be effective as of the Effective Time. The directors, if any, and officers of Merger Sub shall, from and after the Effective Time, become the directors and officers, respectively, of the Surviving Company until their successors shall have been duly elected, appointed or qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation of the Surviving Company. At the Effective Time, the number of directors constituting the whole board of directors of Parent shall be increased by three (3) and the board of directors of Parent shall consist of (a) those directors of Parent who are serving thereon immediately prior to the Effective Time, and (b) three (3) directors as mutually agreed to by Parent and Company from among those individuals serving as directors of Company immediately prior to the Effective Time. 1.8 Tax Consequences . It is intended that the Merger shall constitute a reorganization within the meaning of Section 368(a) of the Code, and that this Agreement shall constitute, and is adopted as, a plan of reorganization for purposes of Sections 354 and 361 of the Code. ARTICLE II DELIVERY OF MERGER CONSIDERATION 2.1 Exchange Agent . Prior to the Effective Time, Parent shall appoint a bank or trust company Subsidiary of Parent or another bank or trust company reasonably acceptable to 6 Company, or Parents transfer agent, pursuant to an agreement (the  Exchange Agent Agreement ) to act as exchange agent (the  Exchange Agent ) hereunder. Deposit of Merger Consideration . At or prior to the Effective Time, Parent shall (i) authorize the Exchange Agent to issue an aggregate number of shares of Parent Common Stock equal to the aggregate Merger Consideration, and (ii) deposit, or cause to be deposited with, the Exchange Agent, to the extent then determinable, any cash payable in lieu of fractional shares pursuant to Section 2.3(f) (the  Exchange Fund ). 2.3 Delivery of Merger Consideration. (a) As soon as reasonably practicable after the Effective Time, the Exchange Agent shall mail to each holder of record of Certificate(s) which immediately prior to the Effective Time represented outstanding shares of Company Common Stock whose shares were converted into the right to receive the Merger Consideration pursuant to Section 1.4 and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to Certificate(s) shall pass, only upon delivery of Certificate(s) (or affidavits of loss in lieu of such Certificates) to the Exchange Agent and shall be substantially in such form and have such other provisions as shall be prescribed by the Exchange Agent Agreement (the  Letter of Transmittal )) and (ii) instructions for use in surrendering Certificate(s) in exchange for the Merger Consideration, any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor and any dividends or distributions to which such holder is entitled pursuant to Section 2.3(c) . (b) Upon surrender to the Exchange Agent of its Certificate or Certificates, accompanied by a properly completed Letter of Transmittal, a holder of Company Common Stock will be entitled to receive promptly after the Effective Time the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor in respect of the shares of Company Common Stock represented by its Certificate or Certificates. Until so surrendered, each such Certificate shall represent after the Effective Time, for all purposes, only the right to receive, without interest, the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor upon surrender of such Certificate in accordance with, and any dividends or distributions to which such holder is entitled pursuant to, this Article II. (c) No dividends or other distributions with respect to Parent Common Stock shall be paid to the holder of any unsurrendered Certificate with respect to the shares of Parent Common Stock represented thereby, in each case unless and until the surrender of such Certificate in accordance with this Article II. Subject to the effect of applicable abandoned property, escheat or similar laws, following surrender of any such Certificate in accordance with this Article II, the record holder thereof shall be entitled to receive, without interest, (i) the amount of dividends or other distributions with a record date after the Effective Time theretofore payable with respect to the whole shares of Parent Common Stock represented by such Certificate and not paid and/or (ii) at the appropriate payment date, the amount of dividends or other distributions payable with respect to shares of Parent Common Stock represented by such Certificate with a record date after the Effective Time (but before such surrender date) and with a 7 payment date subsequent to the issuance of the Parent Common Stock issuable with respect to such Certificate. (d) In the event of a transfer of ownership of a Certificate representing Company Common Stock that is not registered in the stock transfer records of Company, the fractional shares of Parent Common Stock and cash in lieu of fractional shares of Parent Common Stock comprising the Merger Consideration shall be issued or paid in exchange therefor to a person other than the person in whose name the Certificate so surrendered is registered if the Certificate formerly representing such Company Common Stock shall be properly endorsed or otherwise be in proper form for transfer and the person requesting such payment or issuance shall pay any transfer or other similar Taxes required by reason of the payment or issuance to a person other than the registered holder of the Certificate or establish to the satisfaction of Parent that the Tax has been paid or is not applicable. The Exchange Agent (or, subsequent to the earlier of (x) the one-year anniversary of the Effective Time and (y) the expiration or termination of the Exchange Agent Agreement, Parent) shall be entitled to deduct and withhold from any cash in lieu of fractional shares of Parent Common Stock otherwise payable pursuant to this Agreement to any holder of Company Common Stock such amounts as the Exchange Agent or Parent, as the case may be, is required to deduct and withhold under the Code, or any provision of state, local or foreign Tax law, with respect to the making of such payment. To the extent the amounts are so withheld by the Exchange Agent or Parent, as the case may be, and timely paid over to the appropriate Governmental Entity, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of shares of Company Common Stock in respect of whom such deduction and withholding was made by the Exchange Agent or Parent, as the case may be. (e) After the Effective Time, there shall be no transfers on the stock transfer books of Company of the shares of Company Common Stock that were issued and outstanding immediately prior to the Effective Time other than to settle transfers of Company Common Stock that occurred prior to the Effective Time. If, after the Effective Time, Certificates representing such shares are presented for transfer to the Exchange Agent, they shall be cancelled and exchanged for the Merger Consideration and any cash in lieu of fractional shares of Parent Common Stock to be issued or paid in consideration therefor in accordance with the procedures set forth in this Article II. (f) Notwithstanding anything to the contrary contained in this Agreement, no fractional shares of Parent Common Stock shall be issued upon the surrender of Certificates for exchange, no dividend or distribution with respect to Parent Common Stock shall be payable on or with respect to any fractional share, and such fractional share interests shall not entitle the owner thereof to vote or to any other rights of a stockholder of Parent. In lieu of the issuance of any such fractional share, each former stockholder of Company who otherwise would be entitled to receive such fractional share shall be paid an amount in cash (rounded to the nearest cent) equal to such holders proportionate interest in the net proceeds from the sale or sales in the open market by the Exchange Agent, on behalf of all such holders, of the aggregate fractional shares of Parent Common Stock that would otherwise have been issued pursuant to this Article II. As soon as practicable following the Closing Date, the Exchange Agent shall determine the excess of (i) the number of full shares of Parent Common Stock delivered to the Exchange Agent by Parent over (ii) the aggregate number of full shares of Parent Common Stock to be distributed to 8 holders of shares of Company Common Stock (such excess, the  Excess Shares ), and the Exchange Agent, as agent for the former holders of Company Common Stock, shall sell the Excess Shares at the prevailing prices on the New York Stock Exchange (the  NYSE ). The sale of the Excess Shares by the Exchange Agent shall be executed on the NYSE through one or more member firms of the NYSE and shall be executed in round lots to the extent practicable. All commissions, transfer taxes and other out-of-pocket transaction costs, including the expenses and compensation of the Exchange Agent, incurred in connection with such sale of Excess Shares shall reduce, but not below zero, the amount of cash paid to former stockholders of Company in respect of fractional shares. The Exchange Agent shall determine the portion of the proceeds of such sale to which each former holder of Company Common Stock shall be entitled, if any, by multiplying the amount of the proceeds of such sale by a fraction the numerator of which is the amount of fractional share interests to which such holder of Company Common Stock is entitled (after taking into account all shares of Company Common Stock held at the Effective Time by such holder) and the denominator of which is the aggregate amount of fractional share interests to which all holders of Company Common Stock are entitled. Until the proceeds of such sale have been distributed to the former holders of shares of Company Common Stock, the Exchange Agent will hold such proceeds in trust for such former holders. As soon as practicable after the determination of the amount of cash to be paid to such former holders of shares of Company Common Stock in lieu of any fractional interests, the Exchange Agent shall make available in accordance with this Agreement such amounts to such former holders of shares of Company Common Stock. (g) Any portion of the Exchange Fund that remains unclaimed by the stockholders of Company as of the first anniversary of the Effective Time may be paid to Parent. In such event, any former stockholders of Company who have not theretofore complied with this Article II shall thereafter look only to Parent with respect to the Merger Consideration, any cash in lieu of any fractional shares and any unpaid dividends and distributions on the Parent Common Stock deliverable in respect of each share of Company Common Stock such stockholder holds as determined pursuant to this Agreement, in each case, without any interest thereon. Notwithstanding the foregoing, none of Parent, the Surviving Company, the Exchange Agent or any other person shall be liable to any former holder of shares of Company Common Stock for any amount delivered in good faith to a public official pursuant to applicable abandoned property, escheat or similar laws. (h) In the event any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming such Certificate to be lost, stolen or destroyed and, if reasonably required by Parent or the Exchange Agent, the posting by such person of a bond in such amount as Parent may determine is reasonably necessary as indemnity against any claim that may be made against it with respect to such Certificate, the Exchange Agent will issue in exchange for such lost, stolen or destroyed Certificate the Merger Consideration deliverable in respect thereof pursuant to this Agreement. 9 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY Except (i) as disclosed in any report, schedule, form or other document filed with, or furnished to, the SEC by Company and publicly available prior to the date of this Agreement (excluding, in each case, any disclosures set forth in any risk factor section and in any section relating to forward-looking statements to the extent that they are cautionary, predictive or forward-looking in nature), or (ii) as disclosed in the disclosure schedule (the  Company Disclosure Schedule ) delivered by Company to Parent prior to the execution of this Agreement (which schedule sets forth, among other things, items the disclosure of which is necessary or appropriate either in response to an express disclosure requirement contained in a provision hereof or as an exception to one or more representations or warranties contained in this Article III, or to one or more of Companys covenants contained herein, provided , however , that disclosure in any section of such schedule shall apply only to the indicated Section of this Agreement except to the extent that it is reasonably apparent on the face of such disclosure that such disclosure is relevant to another Section of this Agreement, provided , further , that notwithstanding anything in this Agreement to the contrary, (i) no such item is required to be set forth in such schedule as an exception to a representation or warranty if its absence would not result in the related representation or warranty being deemed untrue or incorrect under the standard established by Section 9.2 and (ii) the mere inclusion of an item in such schedule as an exception to a representation or warranty shall not be deemed an admission that such item represents a material exception or material fact, event or circumstance or that such item has had or would be reasonably likely to have a Material Adverse Effect (as defined in Section 3.8) on Company), Company hereby represents and warrants to Parent as follows: 3.1 Corporate Organization (a) Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware. Company has the requisite corporate power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted, and is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary. (b) True, complete and correct copies of the Restated Certificate of Incorporation of Company (the  Company Certificate ), and the Amended and Restated Bylaws of Company (the  Company Bylaws ), as in effect as of the date of this Agreement, have previously been made available to Parent. (c) Each Subsidiary of Company (i) is duly incorporated or duly formed, as applicable to each such Subsidiary, and validly existing and in good standing under the laws of its jurisdiction of organization, (ii) has the requisite corporate power and authority or other power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted and (iii) is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary. As used in this 10 Agreement, the word  Subsidiary , when used with respect to either party, means any bank, corporation, partnership, limited liability company or other organization, whether incorporated or unincorporated, with respect to which such party owns, directly or indirectly, 50 percent or more of the equity interests or such party has the power to elect 50 percent or more of the directors or equivalent governing persons. (d) The minute books of Company previously made available to Parent contain true, complete and correct records of all meetings and other corporate actions held or taken since January 1, 2007 of its stockholders and Board of Directors and the audit committee of its Board of Directors. 3.2 Capitalization . (a) The authorized capital stock of Company consists of 3,000,000,000 shares of common stock, par value $1.33 per share , of which, as of August 29, 2008 (the  Company Capitalization Date ), 1,529,754,261 shares were issued and outstanding, and 25,000,000 shares of preferred stock, par value $1.00 per share (the  Company Preferred Stock ), of which, as of the Company Capitalization
